Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on August 3rd, 2022 has been received and fully considered.

The amendment submitted by Applicant on August 3rd, 2022 has been received and entered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is BAINS (U.S. Patent No. 7,433,992).  BAINS disclosed a semiconductor chip includes a memory controller coupled to a first and second memory chips wherein the first memory chip performing a write operation and the second chip turns on the on-die termination command.  BAINS fails to show or suggest the limitation of in response to the second command exiting the memory device from the on-die termination mode, performing, with the memory device, the data communication, and reverting the memory device to the on-die termination mode after performing the data communication (claims 1-8); or response to a single command to the portion, to: exit the on-die termination mode at the portion during a data communication of the portion, and revert to the on-die termination mode at the portion after the data communication (claims 9-13); or response to the second command: exiting the second memory device from the on-die termination mode, performing, with the second memory device, the second data communication, and reverting the second memory device to the on-die termination mode after performing the second data communication (claims 14-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827